Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4 August 2020.  In virtue of this communication, claims 1-4 are currently presented in the instant application.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Houghton (Publication No.: WO 9109340 A1, provided with this Office Action).
With respect to claim 1, Houghton discloses a photographic self-evaluation system comprising: 
a lens filter that includes a frame body that holds a semi-reflective body therein (coated meniscus lens; see figures); 
wherein the semi-reflective body allows at least some light through and reflects some light (Page 2 lines 8-14; coating reflects approximately 50% of incident light to afford a clearly reflected image while still transmitting sufficient light to ensure there is little effect on the image forming qualities of the camera lens); 
wherein a person in the field of view of a camera with the lens filter attached is able to see their reflection in the front surface of the semi-reflective body (Page 1 line 21 – Page 2 line 4).

With respect to claim 2, Houghton further discloses a system wherein the semi-reflective body includes a transparent layer and a reflective layer (meniscus lens has the reflective layer, the coating, and a transparent layer, the lens; Page 4 lines 4-12).


With respect to claim 3, Houghton discloses a photographic self-evaluation system comprising: 
a camera with at least one lens filter that includes a frame body that holds a semi-reflective body therein and allows the subject within the field of view of the camera to see their appearance in the lens filter wherein the subject is able to modify their appearance based on their appearance in the lens filter (claim 1; the meniscus lens body is the frame body that holds the semi-reflective lens as described above, to allow a user to be able to see themselves; abstract; Page 1 line 21 – Page 2 line 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houghton.
With respect to claim 4, Houghton does not explicitly disclose a method of producing an image or video, comprising: attaching a filter to the lens of a camera that includes a semi-reflective body; positioning a subject in view of the camera; allowing the subject to observe themselves in the front surface of the filter; allow the subject to alter their appearance, pose, or position; and capturing an image.
However, Houghton teaches an overall system to enable taking self-portraits using a still movie or video camera (Page 1 lines 1-4), using a filter that is attached co-axially in front of the lens of the camera (Page 1 lines 15-21) allowing a user to observe themselves to alter their appearance, pose, or position (Page 1 line 21 – Page 2 line 4).
While the method is not disclosed, it would have been obvious to one of ordinary skill in the art that with the apparatus of Houghton one of ordinary skill would be able to perform the method, as taking a self-portrait with a camera is a well-known function with well-known steps for the everyday user.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dwyer et al. (Publication No.: US 2020/0192190 A1) and
	Lim et al. (Publication No.: US 2018/0069995 A1) both teach filters to assist in self-portrait taking.






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/9/2022